DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim1-10, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber (9,310,096).
With respect to claim 1, Schreiber teaches a surgical light system (Fig. 3) comprising several light sources (14) configured to respectively generate a specific light field (30) on at least one surgical site (32) to generate a surgical light field (22), and a controller (12 and 200; column 7, line 64-column 8, line 6) configured to control the several light sources such as to provide and adjust a brightness (via 208) of the specific light fields (column 6, lines 6-20 and column 8, lines 26-32), wherein the surgical light field is divided into several adjacent sections (Fig. 4), the several light sources are configured such that the sections are respectively covered by at least one of the specific light fields in order to have a resulting brightness, wherein the size of the at least one specific light field corresponds to the size of the covered section, and the controller is configured to control the light sources such that the resulting brightness of the sections is adjustable to a specific brightness (column 5, line 51-column 6, line 20 and column 8, lines 26-58) .  
As for claim 2, Schreiber teaches wherein the resulting brightness of the several sections is adjustable within a range between the resulting brightness of the several sections when being unlit by the light sources (column 4, lines 59-64) and the resulting brightness of the several sections when being illuminated by the several light sources upon maximum performance (column 8, lines 55-58).  
As for claim 3, Schreiber teaches wherein the surgical light system comprises multiple LEDs (98) and an optical device (94) configured to generate the specific light fields (Figs. 6-8).  
As for claim 4, Schreiber teaches wherein the surgical light system is configured to generate the specific light fields on several surgical sites (column 6, lines 14-20).  
As for claim 5, Schreiber teaches wherein the several light sources are configured to be integrated (Fig. 3) in a ceiling (20).  
As for claim 6, Schreiber teaches wherein the surgical light system comprises a casing (82) configured to be attachable to a ceiling of an operating theater and a mounting structure, and the several light sources are accommodated in the casing (Figs. 3, 5, and 6).  
As for claim 7, Schreiber teaches wherein the casing (82) is configured to be immovably attachable to the ceiling of the operating theatre (Figs. 3 and 5-8).  
As for claim 8, Schreiber teaches wherein the surgical light system comprises at least one position sensor (802) configured to detect a position and a motion of an object, and a signal of the position sensor is configured to be comprised in the input to the controller (column 10, lines 23-34).  
As for claim 9, Schreiber teaches wherein at least some of the several sections are covered by at least two specific light fields, the at least one position sensor is configured to detect a position and a motion of an object being located between a specific one of the several light sources and the surgical site, and the surgical light system is configured to decrease an intensity of the specific one of the several light sources, and to increase an intensity of remaining light sources, the specific light field of which cover a same of the several sections as the specific light field of the specific one of the several light sources, to the specific brightness (column 6, lines 14-20 and column 10, lines 23-34; Figs. 3, 4, and 15).  
As for claim 10, Schreiber teaches wherein the position sensor is further configured to detect an orientation of the object (804), the object comprises a pointer (804) configured to be attachable to a headdress of a surgeon (Fig. 3), and the surgical light system is configured to increase the resulting brightness of the one of the several sections to which the pointer is directed (column 6, lines 14-20 and column 10, lines 23-34).  
	As for claims 12 and 14, Schreiber teaches all of the disclosed elements, which are assembled as claimed, thus the method is inherently taught. 
As for claim 16, Schreiber teaches wherein the input comprises control data controlling the light sources to form specific shapes, such as letters, symbols (Fig. 4) or icons, by the specific light fields (column 6, lines 6-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber.
With respect to claim 13, Schreiber teaches all of the claimed elements, as is discussed above, as well as wherein the input comprises an input from a position sensor detecting a position and a motion of an object (804), and the light sources are controlled such that the resulting brightness of at least one of the several sections determined by the surgical marker is increased (column 10, lines 23-34).  
Although, Schreiber does not explicitly teach the object comprises a surgical marker (claim 13), Schreiber does teach an object (702) may be a wand, token, or the like (column 9, lines 58-60), which is reasonably interpreted as a marker. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the maker of Fig. 14 as the object in Fig. 15 or Schreiber, in order to allow adjustment when ones hands are occupied. 




Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 11, the prior art does not teach or suggest wherein the surgical light system comprises a combined brightness and position sensor configured to detect a brightness in the at least one surgical site, the combined brightness and position sensor is configured to detect a location of an object, the brightness of which exceeds a predefined threshold in the at least one surgical site, and the surgical light system is configured to decrease the resulting brightness of the one of the several sections in which the object, the brightness of which exceeds a predefined threshold, is located; along with the other limiting elements of claims 1 and 11. 
As for claim 15, the prior art does not teach or suggest wherein the input comprises an input from a combined brightness and position sensor detecting a location of an object, the brightness of which exceeds a predefined threshold in the surgical site, and the light sources are controlled such that the resulting brightness of the one of the several sections where the object is located is decreased; along with the other limiting elements of claims 12 and 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaletin et al. (2008/0273317)
Mangiardi (2011/0015492)
Nieminen (2015/0369455)
Liu (2009/0122546)
Butler (2004/0008523)
Amat Girbau et al. (2013/0182417)
Ye et al. (2012/0014103)
Chen (2008/0247163)
Lenchig, JR. (2012/0243666)
Hall et al. (2010/0265703)
Marka (7,311,410)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/15/2022